Citation Nr: 0931793	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge in June 2009 at the RO in 
Montgomery, Alabama.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of 
record.  


FINDINGS OF FACT

The Veteran does not have a combined rating of 70 percent for 
his service-connected disabilities, and the evidence does not 
otherwise suggest that the Veteran is entitled to TDIU 
benefits due to total unemployability for his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim of entitlement to TDIU 
benefits and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and other 
information in his possession to the RO.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran alleged in his June 2009 Board hearing that his 
PTSD had worsened since his last VA examination of October 
2007.  The Board has therefore considered the holding of 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In the 
Proscelle case, the Court held that fulfillment of VA's duty 
to assist included thorough and contemporaneous examination 
be provided when the record before the Board contained no 
evidence of the then-current level of disability.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the Court 
has established a specific time limit beyond which a new 
examination is required.  Reexaminations are required if the 
evidence indicates there has been a material change in a 
disability or that the current rating is incorrect.  38 
C.F.R. § 3.327 (2008).  Here, the Board concludes that the 
clinical record, including multiple outpatient treatment 
records dating to October 2008, is adequate to evaluate the 
claim.  

Significantly, the evidence does not suggest that the 
Veteran's symptomatology has worsened since the October 2007 
VA examination.  In fact, the evidence suggests an 
improvement, demonstrating that the Veteran has increased 
social interaction, more participation in activities of 
interest, and fewer nightmares.  Therefore, the Board finds 
that the October 2007 VA examination is sufficient for rating 
purposes.  The Veteran retains the right to petition for a 
further increased rating by identifying new evidence.  

Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in July 2005, November 2006, and October 2007, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  The Veteran's 
Social Security Administration (SSA) records have also been 
obtained and incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Entitlement to TDIU Benefits

Total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

In the present case, the Veteran is service-connected for 
PTSD (rated as 50 percent disabling as of August 26, 2006) 
and for tinnitus (rated as 10 percent disabling as of 
September 1, 2005).  The Veteran's combined disability rating 
is therefore 60 percent.  See 38 C.F.R. § 4.25.  Therefore, 
the Veteran does not meet the threshold for an award of TDIU 
as set forth under 38 C.F.R. § 4.16(a).  Since the Veteran's 
combined rating has never reached 70 percent, TDIU is only 
available if the Veteran has been rendered unemployable 
solely due to his service-connected disabilities regardless 
of the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Upon review of all of the evidence of record, the Board 
concludes that an extraschedular rating is not warranted.  VA 
received the Veteran's claim for TDIU benefits in March 2005.  
Subsequently, the Veteran was afforded a VA PTSD examination 
in July 2005 in which it was noted that he lived alone and 
effectively worked full-time.  The Veteran reported having 
friends, including one close friend with whom he worked.  The 
examiner concluded that there was no evidence of severe 
symptoms of PTSD and that there was no serious interruption 
or regression in the Veteran's ability to socialize or relate 
interpersonally.  Furthermore, the examiner opined that there 
was no significant distress or impairment in social, 
occupational or other important areas of functioning.  
Finally, the examiner noted that the Veteran had maintained 
himself in a situation where he lived alone, worked full-
time, and had a reasonably intact adjustment and functional 
capacity.  Therefore, this examination does not suggest that 
the Veteran had complete unemployability due to his PTSD at 
the time of filing his claim.  

Subsequent outpatient treatment records also fail to suggest 
that the Veteran was unemployable due to his service-
connected disabilities of PTSD and tinnitus.  An October 2006 
mental health treatment note indicates that the Veteran 
reported an improvement of his depressive symptoms.  The 
Veteran's PTSD was noted to now be mild.  His PTSD was again 
described as mild in December 2006.  In March 2007, the 
Veteran denied any worsening in his mental health, and noted 
that with his medication, his mood was stable and his sleep 
had improved.  None of these records reflect that the Veteran 
has sought additional treatment for his tinnitus.  

The Veteran was last afforded VA examination for his PTSD in 
October 2007.  During this examination, the Veteran told the 
examiner that he was still interested in his usual 
activities, but that he could not perform them due to his 
physical limitations.  The Veteran also reported that his 
sleep was usually alright as long as he took his medication.  
The Veteran noted that he attended church and was in the 
choir, and that he enjoyed watching television and fishing.  
It was also noted that the Veteran got along well with his 
children and that he had two supportive sisters.  The 
examiner concluded that the Veteran had moderate psychosocial 
impairment.  The examiner further concluded that the 
Veteran's psychological problems did not limit his activities 
of daily living.  The examiner opined that the Veteran had 
mild PTSD symptoms since 2005 that had continued to improve 
and did not currently meet the criteria for a diagnosis.  
However, the examiner found that the Veteran had numerous 
physical limitations and a recent bout with cancer that had 
resulted in poor overall functioning.  The Veteran felt that 
he was presently unemployed due to his physical problems, 
such as his knee and back conditions, and not due to his 
mental disorder.  

The record demonstrates that the Veteran has continued to 
seek psychiatric treatment since the October 2007 VA 
examination.  VA mental health treatment records from 
September 2007 through October 2008 consistently diagnose the 
Veteran with PTSD, now mild.  In September 2007, it was noted 
that the Veteran was worried and irritable about his health.  
However, the Veteran was noted to have some improvement in 
January 2008, with nightmares averaging only once per week 
and increased activities of interest including deer hunting.  
Further improvements were noted in July 2008 when the Veteran 
reported that he started doing some work in his yard because 
he was feeling better due to the warm weather.  It was also 
noted that the Veteran had a girlfriend and they were 
considering marriage but taking their time.  Finally, 
according to a number of these treatment records, the 
Veteran's physical conditions were severe factors 
contributing to his psychiatric symptomatology.  

The Veteran was also afforded a VA examination for his 
tinnitus in October 2007.  The examiner did not suggest that 
the Veteran's tinnitus had any impact on the Veteran's 
ability to maintain gainful employment.  The Veteran did not 
report any difficulties as a result of his tinnitus either.  
Therefore, the evidence of record does not suggest that the 
Veteran's tinnitus has any impact on the Veteran's ability to 
obtain and maintain gainful employment.  

The above evidence establishes that the Veteran is not 
totally unemployable as a result of his service-connected 
disabilities.  The Board recognizes that a November 2006 VA 
examiner found the Veteran to be unemployable.  However, as 
outlined above, the remaining evidence of record contradicts 
the findings of the November 2006 VA examiner.  According to 
the November 2006 examiner, the Veteran was currently 
recovering from colon cancer surgery that had taken place 
three weeks earlier.  The examiner concluded that the Veteran 
had chronic PTSD that resulted in total occupational and 
social impairment.  Specifically, the examiner indicated that 
the Veteran quit his prior job due to his inability to 
tolerate being around others, poor sleep, social isolation, 
depression and flashbacks.  

While the Board has considered the findings of the November 
2006 VA examination, it does not find that this evidence 
warrants a grant of TDIU benefits.  Aside from this 
examination, the Veteran has routinely been found to not be 
unemployable as a result of his service-connected 
disabilities.  Furthermore, the November 2006 examiner based 
this opinion in part on the fact that the Veteran was unable 
to tolerate being around others, was socially isolated, and 
had poor sleep.  The evidence of record, however, 
demonstrates that the Veteran is able to tolerate being 
around others.  In fact, he participates in a choir and 
interacts with family and friends, demonstrating that he is, 
to a degree at least, capable of tolerating being around 
others.  This also demonstrates that he is not always 
socially isolated.  Therefore, the Board does not find the 
findings of the November 2006 VA examiner to be entirely 
reliable.  As such, the Board has afforded more weight to the 
remaining medical evidence of record.  

As a final matter, the Board has considered the testimony 
provided by the Veteran during the pendency of his claim.  
The Board recognizes that the Veteran believes he is 
unemployable due to his PTSD.  However, as a layperson, he is 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Furthermore, the testimony provided by the 
Veteran does not suggest that he is unemployable solely due 
to his service-connected disabilities.  During his June 2009 
VA examination, the Veteran reported that he left his 
previous employment in 2006 due to stress, anxiety, and his 
numerous physical problems such as his back and knee 
disorders.  He also reported having two cancer operations in 
a seven week time span.  This evidence suggests that the 
Veteran quit his job due to numerous problems; many of which 
are not service-connected.  As such, this evidence does not 
suggest that the Veteran is totally unemployable due to his 
service-connected disabilities.  

Considering all of the above evidence, the Board finds that 
the Veteran is not totally unemployable due solely to his 
service-connected disabilities of PTSD and tinnitus.  While 
the November 2006 VA examiner did find that the Veteran was 
unemployable due to his PTSD, no other evidence of record 
during the pendency of the Veteran's claim makes such a 
finding.  In fact, the evidence demonstrates that the 
Veteran's PTSD has been improving since treatment, and that 
the Veteran's major barriers to employment tend to be his 
numerous nonservice-connected physical disorders.  Therefore, 
the Board finds that the Veteran is not incapable of 
performing the physical and mental acts required by 
employment because of his service-connected disabilities.  

In sum, the evidence of record does not include evidence that 
would take the Veteran's case outside the norm.  Accordingly, 
a total disability rating based upon individual 
unemployability due to a service-connected disability under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted.  



ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


